People v Mejia (2016 NY Slip Op 05819)





People v Mejia


2016 NY Slip Op 05819


Decided on August 17, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on August 17, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

L. PRISCILLA HALL, J.P.
LEONARD B. AUSTIN
ROBERT J. MILLER
JOSEPH J. MALTESE, JJ.


2015-02312
 (Ind. No. 352/14)

[*1]The People of the State of New York, respondent, 
vOscar Mejia, appellant.


Laurette Mulry, Riverhead, NY (Alfred J. Cicale of counsel), for appellant.
Thomas J. Spota, District Attorney, Riverhead, NY (Caren C. Manzello of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Suffolk County (Cohen, J.), rendered June 2, 2014, convicting him of assault in the third degree, upon his plea of guilty, and imposing sentence.
ORDERED that the judgment is affirmed.
The defendant's contention that the mandatory surcharge imposed at sentencing should be waived is unpreserved for appellate review (see People v Ruz, 70 NY2d 942, 943; People v Norelius, 140 AD3d 799), and, in any event, without merit (see CPL 420.35[2]; People v Norelius, 140 AD3d at 799; People v Bones, 52 AD3d 522, 523).
HALL, J.P., AUSTIN, MILLER and MALTESE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court